DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment and remarks filed on 4/4/2022 have been entered.  in the amendment, the specification has been amended.  Claims 1, 9, 11, 18, 37, 71, and 78 have been amended.  Claim 8 has been cancelled. 
The objections to the specification have been withdrawn. 
The objections to claims 1, 9, 11, 18, and 71 have been withdrawn. 
The objection to claim 8 is rendered moot by the cancellation of that claim. 
The rejection of claim 8 under 35 U.S.C. 112(b) has been rendered moot by the cancellation of that claim. 

Response to Arguments
Applicant’s arguments, see Remarks, pp. 10-14, filed 4/4/2022, with respect to the rejections of claim(s) 1-3, 9, 11, 18, 22, 27, 30, 32-33, 35, 37-38, 44, 47, 50, 71 and 78 under 35 U.S.C. §§ 112(a) and 103 have been fully considered and are persuasive in view of Applicant’s amendment.  The rejections of claim(s) 1-3, 9, 11, 18, 22, 27, 30, 32-33, 35, 37-38, 44, 47, 50, 71 and 78 under 35 U.S.C. §§ 112(a) and 103 have been withdrawn. 
Allowable Subject Matter
Claims 1-3, 9, 11, 18, 22, 27, 30, 32-33, 35, 37-38, 44, 47, 50, 71 and 78 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a method for use in remote sensing applications associated with a wind energy capture device in the form of a wind turbine or a tidal energy capture device in the form of a tidal turbine, the method comprising: receiving measurement data acquired previously during a remote sensing measurement campaign; determining from the received measurement data an adjustment in a measurement; configuration of a remote sensing device, wherein said adjustment to the measurement configuration of the remote sensing device comprises a change in a scan geometry configuration of the remote sensing device; and providing an output indicative of the change to the scan geometry configuration of the remote sensing device for use in actively adjusting said measurement configuration of the remote sensing device during said measurement campaign; wherein determining said change in the scan geometry configuration comprises determining a measurement of interest from said received measurement data and determining from said measurement of interest a scan geometry configuration which is indicative of an optimal scan geometry configuration of the remote sensing device for said measurement of interest, wherein the output is based on the scan geometry configuration which is indicative of the optimal scan geometry configuration of the remote sensing device for said measurement of interest, and wherein adjusting the measurement configuration of the remote sensing device during said measurement campaign comprises rewriting the scan geometry configuration of the remote sensing device and/or selecting a scan geometry configuration for the remote sensing device from a plurality of pre-determined scan geometry configurations for the remote sensing device based on the output. 
Independent claim 37 recites a system for use in remote sensing applications associated with a wind energy capture device in the form of a wind turbine or a tidal energy capture device in the form of a tidal turbine, the system comprising: a controller configured to receive measurement data acquired during a remote sensing device measurement campaign, the controller configured to determine from the received measurement data an adjustment in a measurement configuration of a remote sensing device, wherein said adjustment to the measurement configuration of the remote sensing device comprises a change in a scan geometry configuration of the remote sensing device, wherein the controller is configured to provide an output indicative of the change to the scan geometry configuration of the remote sensing device for use in actively adjusting said measurement configuration of the remote sensing device during said measurement campaign; wherein determining said change in the scan geometry comprises determining a measurement of interest from said received measurement data and determining from said measurement of interest a scan geometry configuration indicative of an optimal scan geometry configuration of the remote sensing device for said measurement of interest, wherein the output is based on the scan geometry configuration which is indicative of the optimal scan geometry configuration of the remote sensing device for said measurement of interest, and wherein adjusting the measurement configuration of the remote sensing device during said measurement campaign comprises rewriting the scan geometry configuration of the remote sensing device and/or selecting a scan geometry configuration for the remote sensing device from a plurality of pre-determined scan geometry configurations for the remote sensing device based on the output. 
The claimed limitations 
as recited in combination in independent claim 1, in particular 
providing an output indicative of the change to the scan geometry configuration of the remote sensing device for use in actively adjusting said measurement configuration of the remote sensing device during said measurement campaign 
and 
wherein the output is based on the scan geometry configuration which is indicative of the optimal scan geometry configuration of the remote sensing device for said measurement of interest, and wherein adjusting the measurement configuration of the remote sensing device during said measurement campaign comprises rewriting the scan geometry configuration of the remote sensing device and/or selecting a scan geometry configuration for the remote sensing device from a plurality of pre-determined scan geometry configurations for the remote sensing device based on the output  
and 
as recited in combination in independent claim 37, in particular, 
wherein the controller is configured to provide an output indicative of the change to the scan geometry configuration of the remote sensing device for use in actively adjusting said measurement configuration of the remote sensing device during said measurement campaign
and 
wherein the output is based on the scan geometry configuration which is indicative of the optimal scan geometry configuration of the remote sensing device for said measurement of interest, and wherein adjusting the measurement configuration of the remote sensing device during said measurement campaign comprises rewriting the scan geometry configuration of the remote sensing device and/or selecting a scan geometry configuration for the remote sensing device from a plurality of pre-determined scan geometry configurations for the remote sensing device based on the output 
are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Bowyer et al. (US 2013/0099497), teaches 
a method for use in remote sensing applications associated with a wind energy capture device in the form of a wind turbine or a tidal energy capture device in the form of a tidal turbine, the method comprising: receiving measurement data acquired previously during a remote sensing measurement campaign; determining from the received measurement data an adjustment in a measurement configuration of a remote sensing device, wherein said adjustment to the measurement configuration of the remote sensing device comprises a change in a scan geometry configuration of the remote sensing device, and wherein determining said change in the scan geometry configuration comprises determining a measurement of interest from said received measurement data and determining from said measurement of interest a scan geometry configuration which is indicative of an optimal scan geometry configuration of the remote sensing device for said measurement of interest 
and 
a system for use in remote sensing application associated with a wind energy capture device in the form of a wind turbine or a tidal energy capture device in the form of a tidal turbine, the system comprising: a controller configured to receive measurement data acquired previously during a remote sensing device measurement campaign, the controller configured to determine from the received measurement data an adjustment in a measurement configuration of a remote sensing device, wherein said adjustment to the measurement configuration of the remote sensing device comprises a change in a scan geometry configuration of the remote sensing device, and wherein the controller is configured to determine a measurement of interest from said received measurement data and determine from said measurement of interest a scan geometry configuration indicative of an optimal scan geometry configuration of the remote sensing device for said measurement of interest to determine said change in the scan geometry configuration. 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations 
as recited in combination in independent claim 1, in particular 
providing an output indicative of the change to the scan geometry configuration of the remote sensing device for use in actively adjusting said measurement configuration of the remote sensing device during said measurement campaign 
and 
wherein the output is based on the scan geometry configuration which is indicative of the optimal scan geometry configuration of the remote sensing device for said measurement of interest, and wherein adjusting the measurement configuration of the remote sensing device during said measurement campaign comprises rewriting the scan geometry configuration of the remote sensing device and/or selecting a scan geometry configuration for the remote sensing device from a plurality of pre-determined scan geometry configurations for the remote sensing device based on the output  
and 
as recited in combination in independent claim 37, in particular, 
wherein the controller is configured to provide an output indicative of the change to the scan geometry configuration of the remote sensing device for use in actively adjusting said measurement configuration of the remote sensing device during said measurement campaign
and 
wherein the output is based on the scan geometry configuration which is indicative of the optimal scan geometry configuration of the remote sensing device for said measurement of interest, and wherein adjusting the measurement configuration of the remote sensing device during said measurement campaign comprises rewriting the scan geometry configuration of the remote sensing device and/or selecting a scan geometry configuration for the remote sensing device from a plurality of pre-determined scan geometry configurations for the remote sensing device based on the output.  
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645